Exhibit 10(g)



CHIEF EXECUTIVE OFFICER
ANNUAL INCENTIVE PLAN
OF
SAGA COMMUNICATIONS, INC.
(Originally effective as of January 1, 2000 and
as amended effective as of January 1, 2005)





--------------------------------------------------------------------------------



 



CHIEF EXECUTIVE OFFICER
ANNUAL INCENTIVE PLAN
OF
SAGA COMMUNICATIONS, INC.
ARTICLE I
PURPOSE

1.1.   Establishment and Purpose. Saga Communications, Inc. (the “Company”)
hereby establishes the Chief Executive Officer Annual Incentive Plan of Saga
Communications (the “Plan”), originally effective as of January 1, 2000, and
amended effective as of January 1, 2005. The purpose of the Plan is to further
the interests of the Company’s shareholders by establishing and providing
performance-based incentives to the Chief Executive Officer of the Company.

1.2.   Applicability of Plan. The provisions of this Plan are applicable only to
the Chief Executive Officer of the Company.

ARTICLE II
DEFINITIONS

2.1   Definitions. Wherever used in the Plan, the following words and phrases
shall have the meaning set forth below, unless the context plainly requires a
different meaning:

  (a)   “Administrator” means the Compensation Committee.     (b)  
“Beneficiary” means the person or persons designated by the Chief Executive
Officer in accordance with Section 6.7.     (c)   “ Board” means the Board of
Directors of the Company.     (d)   “Cause” means “for cause” as defined in
paragraph 11 of the employment agreement entered into by the Chief Executive
Officer and the Company; provided, however, that “Cause” shall not exist unless
the notice and potential redress process described in such employment agreement
have been completed.     (e)   “Code” means the Internal Revenue Code of 1986,
as amended from time to time.     (f)   “Committee” means the Compensation
Committee, and with respect to the administration of the Plan, whose members
shall satisfy the definition of “outside directors” as identified in Code
Section 162(m)(4)(C) and as defined in Treasury Regulation §1 62-27(e)(3).    
(g)   “Company” means Saga Communications, Inc.

 



--------------------------------------------------------------------------------



 



  (h)   “Disability” means “disability” as that term is described in paragraph
10 of the employment agreement entered into by the Chief Executive Officer and
the Company.     (i)   “Effective Date” means January 1, 2000.     (j)   “Fiscal
Year” means the 12-month period beginning January 1 and ending on the following
December 31st.     (k)   “Incentive Award” means the amount payable pursuant to
the Plan with respect to a Fiscal Year, based on the level of achievement of the
Performance Goals established for the Performance Measures selected by the
Committee for such Fiscal Year.     (l)   “Performance Goal” means, with respect
to a specific Performance Measure, the level at which credit will be given to
the Chief Executive Officer for purposes of determining a payment from the Plan
for a Fiscal Year.     (m)   “Performance Measure” means each measure identified
in Section 4.1.     (n)   “Plan” means. the Chief Executive Officer Annual
Incentive Plan of Saga Communications, Inc., and any amendment thereto.     (o)
  “Retirement” means “retirement” as such or similar term is defined in the
qualified defined contribution plan sponsored by the Company.

ARTICLE III
ADMINISTRATION

3.1   General. The Administrator shall be the Committee, or such other person or
persons designated by the Board. Except as otherwise specifically provided in
the Plan, the Administrator shall be responsible for the administration of the
Plan.

3.2   Administrative Rules. The Administrator may adopt such rules of procedure
as it deems desirable for the conduct of its affairs, except to the extent that
such rules conflict with the provisions of the Plan.

3.3   Duties. The Administrator shall have the, following rights, powers and
duties:

  (a)   The decision of the Administrator in matters within its jurisdiction
shall be final, binding and conclusive upon the Chief Executive Officer and upon
any other person affected by such decision, subject to the claims procedure
hereinafter set forth.     (b)   The Administrator shall have the duty and
authority to interpret and construe the provisions of the Plan, to decide any
question which may arise regarding the rights of the Chief Executive Officer and
his beneficiary(ies), and the amounts of their respective interests, to adopt
such rules and to exercise such powers as the

3



--------------------------------------------------------------------------------



 



      Administrator may deem necessary for the administration of the Plan, and
to exercise any other rights, powers or privileges granted to the Administrator
by the terms of the Plan.     (c)   The Administrator shall have the authority
to appoint individuals, including employees of the Company, to provide
appropriate support and day-to-day administration and advice to the
Administrator in the fulfillment of the duties of the Administrator.     (d)  
The Administrator shall maintain full and complete (records of its decisions.
Its records shall contain all relevant data pertaining to the Chief Executive
Officer and his rights and duties under the Plan. The Administrator shall have
the duty to maintain Account records of the participant in the Plan.     (e)  
The Administrator shall periodically report to the Board with respect to the
status of the Plan.

3.4   Fees. No fee or compensation shall be paid to any person for services as
the Administrator. No individual who is an employee of the Company and is
appointed by the Administrator pursuant to Section 3.3(c) shall receive
additional compensation in fulfilling the duties assigned to that individual.
Any non-employee of the Company who provides services to the Administrator
pursuant to Section 3.3(c) shall receive fees for such services as negotiated by
and between the Company and such non-employee.

ARTICLE IV
PERFORMANCE MEASURES AND GOALS

4.1   Performance Measures. The Committee shall select, for each Fiscal Year for
which the Committee determines that the Chief Executive Officer shall have the
opportunity to achieve an Incentive Award, the Performance Measure or Measures
by which such Incentive Award shall be determined. The Performance Measures from
which the Committee may select include any or all of the following, which may be
specified on a consolidated, same station, pro forma, per share and/or segment
basis: (i) earnings (as measured by net income, operating income, operating
income before interest, EBIT, EBITA, EBITDA, pre-tax income, or cash earnings,
or earnings as adjusted by excluding one or more components of earnings);
(ii) revenue (as measured by operating revenue or net operating revenue);
(iii) cash flow; (iv) free cash flow; (v) broadcast cash flow, margins and/or
margin growth; (vi) earnings and/or revenue growth; (vii) working capital
(viii) market capitalization; (ix) market revenue performance; (x) achievement
and/or maintenance of target stock prices; (xi) stock price growth; (xii) return
on equity; (xiii) return on investment; (xiv) return on assets/net assets; and
(xv) station market ratings.

4.2   Performance Goals. The Committee shall assign, for each Fiscal Year for
which the Committee determines that the Chief Executive Officer shall have the
opportunity to achieve an Incentive Award, the specific goal that must be
achieved for each Performance Measure.

4



--------------------------------------------------------------------------------



 



4.3   Combination of Performance Measures and Performance Goals. The Committee
shall determine in writing the combination of Performance Measures, their
respective Performance Goals, and the weighting to be assigned to each
Performance Measure, in determining the level of performance that must be
achieved for the Chief Executive Officer to receive an Incentive Award for a
specific Fiscal Year. The Committee shall make reasonable efforts to satisfy the
requirements of this Section 4.3 within ninety (90) day after the beginning of
the Fiscal Year to which the Performance Measures and Goals relate; provided,
however, that if the Committee satisfies the requirement of this Section 4.3
after such ninety (90) day period, the provisions of this Plan shall continue to
apply with respect to the determination of the Incentive Award for such Fiscal
Year.

4.4   Establishment of a Corporate Performance Trigger. The Committee in
satisfying the provisions of this Article IV with respect to any Fiscal Year
shall establish a Performance Measure and related Goal (or combination of
Measures and related Goals) that must be satisfied prior to determining whether
any Incentive Award is to be payable for such Fiscal Year, which shall be set
forth in writing in the manner described in Section 4.3.

ARTICLE V
INCENTIVE AWARDS

5.1   Establishing Potential Incentive Award Opportunities. The Committee shall
establish, at the same time as the Performance Measures and Goals are
established as described in Article IV with respect to a specific Fiscal Year,
the following items:

  (a)   The amount of Incentive Award which will be paid if the applicable
Performance Goal (or combination of Goals) is achieved;     (b)   The minimum
level of Performance Goal (or combination of Performance Goals) achievement
which must occur for any Incentive Award to be paid, and the amount that would
be paid for such level of achievement; and     (c)   The maximum amount of any
Incentive Award which will be paid with respect to achieving a Performance Goal
(or combination of Performance Goals), and the amount that would be paid for
such level of achievement;

    provided, however, that the maximum Incentive Award for any Fiscal Year
cannot exceed five hundred percent (500%) of annual base salary payable for such
year.       These items shall be set forth in writing consistent with the
provisions of Section 4.3.

5



--------------------------------------------------------------------------------



 



5.2   Determining Actual Incentive Award. The Committee shall determine whether
any Incentive Award is payable for a Fiscal Year, based on a determination of
the actual results relating to the Performance Goals and Measures selected for
that Fiscal Year. The Committee may rely on any such information, including but
not limited to the financial statements developed with respect to such Fiscal
Year, in making such determination. For purposes of making the determination
under this Section 5.2, the Committee shall use its best judgment in applying
any actual corporate result that is not equal to the specific Goal (or
combination of Goals) established for a Performance Measure, but which otherwise
would result in an Incentive Award being payable.

    The Committee shall have the authority, once such determination is made, to
decrease any Incentive Award otherwise payable for a Fiscal Year, but in no
event shall the Committee have the authority to increase any such Incentive
Award. In making this determination, the Committee may take into account events,
including but not limited to changes in corporate structure or accounting
procedures, that occur during a Fiscal Year which, in the judgment of the
Committee, makes comparison of actual corporate performance with a Performance
Goal (or Goals) impossible or inconsistent with the objectives of the Company
and the Plan.

    The Committee shall set forth in writing the determination required under
this Section 5.2.

5.3   Authorizing Payment of Incentive Award. The Committee shall authorize
payment of any Incentive Award for a Fiscal Year after or commensurate with the
determination under Section 5.2. Notwithstanding the foregoing, if the Chief
Executive Officer separates from employment with the Company on account of death
or Disability, or as a result of Retirement, during a Fiscal Year for which the
Committee had previously determined that an Incentive Award could be ‘earned by
the Chief Executive Officer, the Committee shall authorize payment of any
Incentive Award that is determined to be payable, reduced by a fraction, the
numerator of which is the number of whole months (rounding to the nearest whole
month based on the number of days actually employed in the month the separation
occurs) in which the separation from employment occurs, and the denominator of
which is twelve (12).

5.4   Form of Payment of Incentive Award. Unless otherwise determined by the
Committee, the Chief Executive Officer shall receive the Incentive Award for a
Fiscal Year in one or more lump sum cash payments within a reasonable period of
time after the determination described in Sections 5.2 and 5.3 with respect to
such Incentive Award. The Chief Executive Officer may elect to defer payment of
all or any part of an Incentive Award by complying with such procedures as the
Committee may prescribe.

ARTICLE VI
MISCELLANEOUS PROVISIONS

6.1   Term of Plan. The Plan shall be effective as of the Effective Date, and
shall continue in effect until terminated pursuant to Section 6.3.

6



--------------------------------------------------------------------------------



 



6.2   Amendment. The Company reserves the right to amend the Plan in any manner
that it deems advisable by a resolution of the Committee; provided, however,
that (a) any such amendment, to the extent determined necessary by the
Committee, shall be subject to approval by Company shareholders consistent with
the requirements of Code Section 162(m) and the regulations thereunder, and
(b) no amendment may adversely affect outstanding awards without the consent of
the Chief Executive Officer.

6.3   Termination. The Company reserves the right to suspend or terminate the
Plan at any time; provided, however, that no suspension or termination may
adversely affect outstanding awards without the consent of the Chief Executive
Officer.

6.4   No Assignment. The Chief Executive Officer shall not have the power to
pledge, transfer, assign, anticipate, mortgage or otherwise encumber or dispose
of in advance any interest in amounts payable hereunder or any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payments of any debts, judgments, alimony
or separate maintenance, or be reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise.

6.5   No Implied Rights. Neither the Chief Executive Officer nor any other
individual shall have any rights and privileges with respect to any amounts that
may become payable pursuant to the Plan.

6.6   Continued Employment Not Presumed. Nothing in the Plan or any document
describing it shall give any individual the right to continue in employment with
the Company or. affect the right of the Company to terminate the employment of
any such individual.

6.7   Designation of Beneficiary. The Chief Executive Officer, by filing the
prescribed form with the Committee, may designate one or more beneficiaries and
successor beneficiaries who shall receive any Incentive Award determined
payable, but not paid, in accordance with the terms of the Plan in the event of
the Chief Executive Officer’s death. In the event the Chief Executive Officer
does not file a form designating one or more beneficiaries, or no designated
beneficiary survives the Chief Executive Officer, the amounts shall be paid to
or for the benefit of the Chief Executive Officer’s estate.

6.8   Incapacity. If any person to whom a benefit is payable under the Plan is
an infant or if the Committee determines that any person to whom such benefit is
payable is incompetent by reason of physical or mental disability, the Committee
may cause the payments becoming due to such person to be made to another for his
benefit. Payments made pursuant to this Section shall, as to such payment,
operate as a complete discharge of the Plan, the Company, the Board and the
Committee.

6.9   Successors and Assigns. The provisions of the Plan are binding upon and
inure to the benefit of the Company, its respective successors and assigns, and
the Chief Executive Officer, his beneficiaries, heirs, legal representatives and
assigns.

6.10   Governing Law. The Plan shall be subject to and construed in accordance
with the laws of the State of Michigan, unless otherwise pre-empted by federal
law.

7



--------------------------------------------------------------------------------



 



6.11   Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but the Plan shall be construed and enforced
as if such illegal or invalid provision had never been included herein.

6.12   Notification of Addresses. The Chief Executive Officer and each
beneficiary shall file with the Committee, from time to time, in writing, the
post office address of the Chief Executive Officer, the post office address of
each beneficiary, and each change of post office address. Any communication,
statement or notice addressed to the last post office address filed with the
Committee (or if no such address was filed with the Committee, then to the last
post office address of the Chief Executive Officer or beneficiary as shown on
the Company’s records) shall be binding on the Chief Executive Officer and each
beneficiary for all purposes of the Plan and neither the Committee nor the
Company shall be obligated to search for or ascertain the whereabouts of any
Chief Executive Officer or beneficiary.

6.13   Bonding. The Committee and all agents and advisors employed by it shall
not be required to be bonded.

    IN WITNESS WHEREOF, the Committee has caused this Plan, as amended, to be
adopted.

8